                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

ADRIAN L. WILLIAMS,                          §
                PLAINTIFF,                   §
                                             §
V.                                           §          CASE NO. 3:18-CV-3248-M-BK
                                             §
AT&T COMMUNICATIONS                          §
OF TEXAS, LLC,                               §
               DEFENDANT.                    §

     ORDER ACCEPTING THE FINDINGS, CONCLUSIONS AND RECOMMENDATION
                OF THE UNITED STATES MAGISTRATE JUDGE
       United States Magistrate Judge Renée Harris Toliver made Findings, Conclusions and a

Recommendation in this case. No objections were filed. The Court reviewed the proposed

Findings, Conclusions and Recommendation for plain error. Finding none, the Court accepts the

Findings, Conclusions and Recommendation of the United States Magistrate Judge.

       Plaintiff’s Motion for Remand, Doc. 6, is DENIED.

       SO ORDERED this 24th day of April, 2019.
